UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1719



GREGORY YELEKPU WIRBA,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-166-823)


Submitted:   November 14, 2007          Decided:    December 14, 2007


Before KING and SHEDD, Circuit Judges, and Henry F. FLOYD, United
States District Judge for the District of South Carolina, sitting
by designation.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW AND PATCHA, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Laurie Snyder, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Yelekpu Wirba, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the Immigration Judge’s

(IJ) denial of his applications for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT).

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Wirba fails to show that the evidence compels a

contrary result. Having failed to qualify for asylum, Wirba cannot

meet the higher standard to qualify for withholding of removal.

Chen   v.   INS,   195 F.3d 198,   205    (4th   Cir.   1999);   INS    v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).           Further, we find that

Wirba did not establish eligibility for protection under CAT.              See

8 C.F.R. § 1208.16(c)(2) (2007).        Finally, Wirba’s claim that the

IJ and Board erred in finding that Wirba filed a frivolous asylum

application is without merit.          See 8 U.S.C.A. § 1158(d)(4), (6)

(West 2005); 8 C.F.R. § 1208.20 (2007).

            Accordingly,   we   deny    the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions




                                   - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -